Name: Commission Regulation (EEC) No 1111/82 of 11 May 1982 amending for the third time Regulation (EEC) No 3574/81 on the sale at a price fixed in advance of dried grapes held by Greek storage agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 5 . 82 Official Journal of the European Communities No L 130/5 COMMISSION REGULATION (EEC) No 1111/82 of 11 May 1982 amending for the third time Regulation (EEC) No 3574/81 on the sale at a price fixed in advance of dried grapes held by Greek storage agencies current marketing year as well as of the changes which have taken place in market conditions, the selling price for currants appearing in Annex II to Commis ­ sion Regulation (EEC) No 3574 (4), as last amended by Regulation (EEC) No 870/82 (*), should be amended ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ( l ), as last amended by Regulation (EEC) No 1118 /81 0, Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (3), and in particular Article 6 (2) thereof, Whereas, in view of the quantities of dried grapes still held by Greek storage agencies at this stage of the '(b) Qualities : HAS ADOPTED THIS REGULATION : Article 1 In Annex II to Regulation (EEC) No 3574/81 the text appearing under (b) is hereby replaced by the following : (ECU/100 kg)  sultanas No 2 81-52  sultanas No 4 78-85  sultanas No 5 75-37  select currants, from the Eghion region 80-47  currants, standard quality, from the Eghion region 76-41  currants, standard quality, from the Corinth region 75-37  currants, standard quality, from Patras, the Ionian Islands, the prefecture of Ilia, Triphilia 73-05  currants, standard quality, from the remainder of Messinia 71-89  currants, standard quality B, other origins 65-75' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 May 1982. For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 73, 21 . 3 . 1977, p . 1 . (2) OJ No L 118, 30 . 4. 1981 , p. 10 . P) OJ No L 214, 1 . 8 . 1981 , p. 1 . 0 OJ No L 357, 12. 12. 1981 , p . 18 . O OJ No L 101 , 16. 4. 1982, p. 29.